749 N.W.2d 741 (2008)
Christa Nicole KIRBY, Plaintiff-Appellant,
v.
Brian Joseph VANCE, Defendant-Appellee.
Docket No. 136050. COA No. 278731.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the application for leave to appeal the February 5, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. The arbitrator exceeded her authority under the Domestic Relations Arbitration Act, MCL 600.5070 et seq., when she failed to adequately tape record the arbitration proceedings. The circuit court erred when it failed to remedy the arbitrator's error by conducting its own evidentiary hearing; a truly independent review of the arbitrator's findings was not possible in light of the inadequacy of the arbitration record. We REMAND this case to the Wayne Circuit Court for entry of an order vacating the arbitration award and ordering another arbitration before the same arbitrator. Should the parties agree, in lieu of ordering another arbitration, the *742 circuit court may conduct an evidentiary hearing.
CORRIGAN J., would deny leave to appeal.